Citation Nr: 1517054	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial schedular rating in excess of 30 percent for irritable bowel syndrome (IBS).  

4.  Entitlement to an initial extraschedular schedular rating in excess of 30 percent for IBS.  

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2012, and June 2012 rating decisions of the VA Regional Office (RO) in Manchester, New Hampshire.  

The Veteran also initiated the appeal of the issue of service connection for a psychiatric disorder.  In a May 2013 rating decision, the RO granted service connection for a mood disorder with depressive features.  As the Veteran did not disagree with the disability rating and/or effective date assigned, the Board concludes that the only issues on appeal are those set forth on the first page.

As discussed below, the issue of entitlement to an extraschedular rating for the Veteran's IBS has been raised by the record.  The issues of an extraschedular rating for IBS and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

2.  The Veteran has not had a chronic low back disorder at any time since filing his claim for compensation.

3.  The Veteran's gastrointestinal disability has not resulted in symptoms that are productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for an initial schedular rating in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114 Diagnostic Codes (DCs) 8873-7319, 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in June 2011 and April 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letters informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his bilateral hearing loss and initial rating claims.  Pertinent VA examinations were obtained in February 2012.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues of service connection for bilateral hearing loss and a higher initial rating adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for a low back disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an in-service event, injury or disease, or that he has any current disorder or symptoms of a disorder.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Bilateral Hearing Loss 

The Veteran's STRs include the results of his entrance audiogram in March 2002 as well as April 2002, April 2005, November 2005, and his December 2006 separation audiograms, all of which fail to show a bilateral hearing loss disability as defined by VA.  

The Veteran was afforded a VA examination in February 2012.  Examination revealed that he had puretone thresholds in decibels of 10 at 500 Hertz bilaterally; 20 in the right ear and 15 in the left ear at 1000 Hertz; five in the right ear and 10 in the left ear at 2000 Hertz; 15 in the right ear and 10 in the left ear at 3000 Hertz; and 30 in the right ear and 35 in the left ear at 4000 Hertz.  His speech recognition scores were 96 percent bilaterally.  The Veteran was diagnosed with sensorineural bilateral hearing loss; the examiner noted that the Veteran's hearing loss was not considered a disability for VA purposes.
None of the Veteran's treatment records have shown a bilateral hearing loss disability as defined by VA.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  While the Veteran may have had in-service acoustic trauma, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's bilateral hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The objective testing at the VA examination as discussed fails to show that any hearing loss meets 38 C.F.R. § 3.385.  The examiner specifically noted that the Veteran's hearing loss did not meet VA's definition.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in March 2011 has bilateral hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).

	2.  Low Back Disorder

The Veteran's STRs do not show any treatment for, or diagnosis of, any low back injury or disease.  A December 2006 post-deployment health assessment shows that the Veteran answered yes to having back pain during the deployment.  He reported having no sick call visits during the deployment.  His separation examination also dated in December 2006 did not show any diagnosis of a low back disorder.  In his report of medical history, he denied arthritis, rheumatism, or bursitis; recurrent back pain or any back problem; and bone, joint or other deformity.  The Veteran reported having swollen or painful joints, but identified having a left knee problem.  A February 2007 post-deployment health assessment reveals that the Veteran did not report having back pain and rated his health as excellent.  

None of the Veteran's treatment records show any complaints of, treatment for, or diagnosis of, any low back disorder.  A May 2011 record shows that the Veteran reported abdominal pain radiating to his back, but no symptoms of a low back disorder were noted.  The Veteran's statements during this appeal have not shown that he has been treated for any low back disorder.  

Based on a review of the evidence, the Board concludes that service connection for a low back disorder is denied.  A current low back disorder has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a low back disorder at any time during the appeal period.  

The Veteran is competent to report having low back symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any current disorder at any time during the appeal period.  There are no treatment records showing any low back complaints not stemming from his abdomen, let alone a current back disorder.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a low back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a low back disorder in February 2012 has any diagnosed disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder is denied.  See 38 U.S.C.A §5107.


	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that staged ratings are appropriate for initial rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson at 125-26.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2014). 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's IBS is currently rate as 30 percent disabling under 38 C.F.R. § 4.114, DCs 8873-7319.  DC 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule.  DC 7319 evaluates impairment from irritable colon syndrome (spastic colitis, mucous colitis, etc.).

A 30 percent rating is the highest rating available and is warranted when the disability is severe; diarrhea , or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2014).

As discussed below, the Veteran's intestinal disorder has also been diagnosed as gastrointestinal reflex disease (GERD), which is evaluated as analogous to a hiatal hernia under 38 C.F.R. § 4.114, DC 7346.

Pursuant to DC 7346, a 30 percent rating is warranted for persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346 (2014).

A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In analyzing the evidence, the Board will consider which diagnostic code is more appropriate to use in rating the Veteran's disability.  The May 2013 statement of the case shows that the RO considered both DCs 7319 and 7346 in evaluating the Veteran's disability.  

The Veteran was afforded VA examinations for GERD and IBS, as well as a general medical examination, in February 2012.  At the GERD examination, he reported episodic bouts of abdominal pain, associated with nausea and vomiting.  His symptoms included infrequent episodes of epigastric distress, regurgitation, anemia, weight loss with a baseline weight of 210 pounds and a current weight of 153 pounds, nausea and vomiting.  The Veteran's GERD impacted his ability to work.  He had bouts of abdominal pain with nausea that caused anorexia, weakness and fatigue and he was bedridden during flares, which occurred for two to three days up to one to two weeks every one to three months.  The diagnosis was GERD.

At the IBS examination, his reported symptoms included diarrhea, nausea, and vomiting.  The Veteran had frequent episodes of bowel disturbance with abdominal distress.  His baseline weight in that examination was noted to be 195 pounds and his current weight was 169 pounds.  The examiner opined that the Veteran's health was only fair during remissions.  The examiner noted that the Veteran had severe weakness during flares of gastrointestinal symptoms.  His disability impacted his ability to work.  During bouts of abdominal symptoms, he needed to lie in bed, had anorexia, weakness, abdominal pain, nausea and vomiting, and could not do physical work.  He had lost jobs due to not showing up.  The examiner remarked that the Veteran had no definitive diagnosis to explain all his symptoms.  The diagnosis was IBS.  

In the general medical examination, the examiner reported that the Veteran had an undiagnosed condition with episodic abdominal pain, nausea and vomiting, and weakness with recurrent flares of symptoms.  The examiner opined that during flares of gastrointestinal symptoms, the Veteran usually required bedrest.  When the Veteran was not having a flare of abdominal symptoms, he had no physical limitation of any kind.  The examiner opined that the Veteran was capable of employment with flexible scheduling with allowance to take off for sick time with flares.  

Treatment records throughout this appeal have shown symptoms such as vomiting, diarrhea, abdominal pain, and anemia.  The evidence does not show that his symptoms are productive of severe impairment of health.  An August 2012 record shows that the Veteran reported continued intermittent severe diffuse abdominal pain followed by vomiting.  He reported that episodes could last for "weeks" and would remit with time.  The Veteran reported feeling "generally well between episodes."

Based on a review of the evidence, the Board concludes that an initial schedular rating in excess of 30 percent is not warranted at any time since the award of service connection.  As a 30 percent rating is the highest available under DC 7319, the Board has considered whether the Veteran is entitled to a 60 percent rating under 7346.  While the VA examinations and treatment records show symptoms of epigastric distress, regurgitation, vomiting, diarrhea, abdominal pain, weight loss, and anemia, the evidence does not indicate that the Veteran's symptoms are productive of severe impairment of health.  No medical professional has provided any such opinion indicating that the Veteran's health is severely impaired due to his service-connected gastrointestinal disability.  The Veteran's health was reported to be fair during remissions in 2012, and the examiner did not indicate that the Veteran's symptoms were productive of severe impairment of health.  Although the Veteran's disability may be severe, the currently assigned 30 percent rating under DC 7319 specifically contemplates a severe disability.  

There is no indication in any of the examinations or treatment records that the Veteran's overall health is severely impaired as a result of his symptoms.  In this case, the evidence shows that the Veteran's disability consist of flares, which cause impairment as discussed above.  However, the August 2012 record shows that the Veteran reported that he felt generally well between episodes of flares.  The Veteran's own report of feeling generally well weighs against a finding that his disability is productive of severe impairment of health.  Considering that the Veteran's disability has been shown to be severe only during flares, but that he is generally well between flares, supports the Board's conclusion that his symptoms are not productive of severe impairment of health.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's IBS warrants an initial schedular rating in excess of 30 percent.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to an initial schedular rating in excess of 30 percent for IBS is denied.


REMAND

For the reasons set forth above, the Board has concluded that a schedular rating in excess of 30 percent for IBS is not warranted.  However, when affording the Veteran the benefit-of-the-doubt, the evidence raises the issue of an extraschedular rating.  In this case, the examinations suggest a marked interference with employment as the Veteran is unable to work during his periods of flare-ups.  Therefore, the Board concludes that a remand for referral of an extraschedular rating is warranted.

Regarding the issue of entitlement to a TDIU, the Veteran does not meet the schedular criteria.  However, a March 2013 VA psychiatric examination shows that the Veteran is currently unemployed.  As the evidence indicates that the Veteran's service-connected disabilities impact his employability, the Board also concludes that a remand for referral of a TDIU on an extraschedular basis is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Manchester and White River Junction VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Refer the claims for a higher initial rating for IBS and entitlement to a TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of each of these claims.  

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


